Citation Nr: 0311335	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  97-17 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with degenerative disc disease of the lumbar spine, currently 
evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, wherein the RO assigned a 20 percent 
disability evaluation to the service-connected low back 
disability, effective July 15, 1996.  

In a June 2002 rating decision, the RO awarded a 40 percent 
disability evaluation to the service-connected low back 
disability, effective July 15, 1996.  As the 40 percent 
evaluation is less than the maximum available under the 
applicable diagnostic criteria, the veteran's claim remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).


REMAND

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002)).  VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

A review of the claims files reflects that pursuant to the 
Board's request for additional development in November 2002, 
the veteran was afforded VA examinations of his spine in 
March 2003.  Copies of the March 2003 examination reports 
have been associated with the claims files.  The RO has not 
had the opportunity to readjudicate the issue on appeal with 
consideration of this additional evidence.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  Further, in Disabled 
American Veterans v. Secretary of Veterans Affairs, No. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted that 
38 C.F.R. § 19.9(a)(2) (2002) is inconsistent with 38 
U.S.C.A. § 7104(a) (West 2002) because it denies an appellant 
a "review on appeal" when the Board considers additional 
evidence without having to remand the case to the RO for 
initial consideration.  As the RO has not yet initially 
considered the aforementioned VA examination reports, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
38 U.S.C.A. § 7104(a) (West Supp. 2002); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002) are fully complied with and 
satisfied.  In particular, the RO should 
take appropriate action in this case to 
comply with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b), to include with regard to the one-
year period for receipt of additional 
evidence.  

2.  Then, the RO should readjudicate the 
issue of entitlement to an increased 
rating for lumbosacral strain with 
degenerative disc disease of the lumbar 
spine, currently evaluated as 40 percent 
disabling with consideration of all 
additional evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If the 
determination of this claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and 
given an appropriate period of time in 
which to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



